Citation Nr: 1812168	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was most recently remanded by the Board in August 2017.  The Veteran appeared at a hearing before the undersigned in January 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service connection claim for an acquired psychiatric disorder, claimed as PTSD, includes any current psychiatric disorder that is encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In August 2017, the Board remanded the Veteran's claim for a nexus opinion addressing all diagnoses in the appeal period, to include the diagnosis of major depressive disorder in 2016.  Later that month, a VA examiner provided an opinion indicating the Veteran does not meet the diagnostic criteria for PTSD.  The August 2017 VA examiner rather diagnosed the Veteran as having adjustment disorder and a personality disorder, but he did not otherwise address the diagnosis of major depressive disorder as instructed by the Board.  When there is a prior psychiatric diagnosis in the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or whether the previously diagnosed condition is in remission.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); 38 C.F.R. § 4.125(b) (2017).


Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the August 2017 VA examiner addressing the diagnosis of major depressive disorder in 2016.  
If major depressive disorder is not found currently, the examiner must state whether the prior diagnosis was made in error or whether the disorder is now in remission.  

If the record supports a diagnosis of major depressive disorder at any point in the appeal (i.e., since approximately May 2008), the examiner must provide an opinion addressing whether the disorder is at least as likely as not (50 percent probability or greater) the result of active service, even if the disorder is now in remission.  

The addendum must include a complete rationale for the opinion provided.

If the August 2017 VA examiner is unavailable, the opinion may be obtained from another VA examiner.  Arrange for an examination only if deemed necessary by the examiner.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

